*267MEMORANDUM BT THE COURT
The plaintiff, a lieutenant of the junior grade in the United States Navy, received the pay and allowances of an officer without dependents for the periods October 1,1928, to June 15, 1929, from September 15, 1929, to June 30, 1930, and from November 20, 1931, to August 5, 1932, the date of *268his marriage. His claim is for the increased rental allowances for the periods stated, provided by section 4 of the act . of June 10, 1922, 42 Stat. 625, 627, for an officer with a dependent mother.
The facts disclosed by the findings do not establish the-claim that plaintiff’s mother, during the periods in question, was in fact dependent on him for her chief support within-the requirements of the statute. Odlin v. United States, 74 C.Cls. 633; Griffin v. United States, 74 C.Cls. 292; Rieger v. United States, 69 C.Cls. 632.
It is ordered that the petition be dismissed.